***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
                              M. S. v. P. S.*
                               (AC 41790)
                Bright, C. J., and Alvord and Alexander, Js.

                                   Syllabus

The defendant appealed to this court from the judgment of the trial court
    dissolving his marriage to the plaintiff and from the order of that court
    awarding the plaintiff pendente lite attorney’s fees. In the judgment
    dissolving the marriage, the court, inter alia, ordered the defendant to
    pay alimony to the plaintiff for a maximum term of six years and modified
    a relocation provision in the parties’ agreed on pendente lite custody
    and parenting access plan to permit the plaintiff to relocate across state
    lines but within thirty-five miles of her current residence. Held:
1. The trial court did not abuse its discretion in fashioning its support orders;
    although the support orders account for approximately 90 percent of
    the defendant’s net weekly income, the orders were not excessive in
    light of an essentially even distribution of the marital property, leaving
    the defendant valuable assets that he would be able to use to comply
    with the support orders and sustain his basic welfare, and the six year
    term for alimony, which was appropriate in light of the facts and circum-
    stances of the case, and which could not be extended.
2. The trial court did not abuse its discretion or deprive the defendant of
    due process when it permitted the plaintiff to relocate across state
    lines to within thirty-five miles of her then current residence: the court
    determined that it was in the children’s best interests to allow the
    plaintiff to relocate in order to establish residency in the state of New
    York so that she could afford and attend a doctorate program, which
    would provide her a necessary opportunity for meaningful employment
    and income, and the court reasonably tethered the distance for the
    relocation to the plaintiff’s home as she was the party seeking permission
    to relocate; moreover, the court’s order did not deviate from the parties’
    expressed belief and agreement that it was in the children’s best interests
    that the parties live within thirty-five miles of each other unless otherwise
    agreed in writing.
3. The trial court did not abuse its discretion in the amount of attorney’s
    fees pendente lite that it awarded to the plaintiff: in assessing the reason-
    ableness of the fee request, the court appropriately considered the ser-
    vices rendered by the plaintiff’s counsel as well as her skill level and
    experience and corresponding billing rate, which were testified to by
    the plaintiff’s counsel and reflected in fee affidavits with attached billing
    records; moreover, the court determined that certain billing entries were
    excessive and identified on the record examples of entries it reduced.
      Argued December 3, 2020—officially released March 23, 2021

                             Procedural History

   Action for the dissolution of a marriage, and for other
relief, brought to the Superior Court in the judicial dis-
trict of Danbury, where the court, Eschuk, J., granted
in part the plaintiff’s motion for pendente lite attorney’s
fees, and the defendant appealed to this court; there-
after, the court, Hon. Sydney Axelrod, judge trial ref-
eree, rendered judgment dissolving the marriage and
granting certain other relief, from which the defendant
filed an amended appeal; subsequently, the court, Hon.
Sydney Axelrod, judge trial referee, issued articulations
of its decision. Affirmed.
   Logan A. Carducci, for the appellant (defendant).
   Danielle J. B. Edwards, for the appellee (plaintiff).
                         Opinion

   ALVORD, J. The defendant, P. S., appeals from the
judgment of dissolution and the pendente lite order of
the court awarding the plaintiff, M. S., attorney’s fees.1
On appeal, the defendant claims that the court abused
its discretion in (1) entering an excessive support order
that consumes approximately 90 percent of the defen-
dant’s income and leaves him with insufficient income
to pay for his basic needs, (2) entering an order permit-
ting the plaintiff to relocate thirty-five miles from her
current residence rather than the mutually agreed upon
thirty-five miles from the other party’s residence, and
(3) awarding the plaintiff attorney’s fees when the
amounts billed were excessive and unreasonable. We
affirm the judgment of the court.
   The record reveals the following relevant facts and
procedural history. The parties were married on March
1, 2008, and are the parents of two minor children. The
plaintiff initiated this dissolution action in September,
2017. The plaintiff also filed, pursuant to General Stat-
utes § 46b-15, an application for relief from abuse seek-
ing a temporary restraining order against the defendant.
After a three day hearing, the court, Hon. Sydney Axel-
rod, judge trial referee, issued a restraining order on
September 29, 2017.
   On October 13, 2017, the plaintiff filed a motion for
attorney’s fees pendente lite, and the court, Eschuk, J.,
held a hearing on February 5 and May 31, 2018. On May
31, 2018, the court ordered the defendant to pay $75,000
in attorney’s fees to counsel for the plaintiff. On June
20, 2018, the defendant appealed from the attorney’s
fees order. Also on June 20, 2018, the plaintiff filed
another motion for attorney’s fees pendente lite. On
November 30, 2018, following an eight day trial in the
dissolution action, the court, Hon. Sidney Axelrod,
judge trial referee, ordered the defendant to pay an
additional $15,000 in attorney’s fees to counsel for the
plaintiff.
   Also on November 30, 2018, the court issued its mem-
orandum of decision, in which it dissolved the parties’
marriage and entered various financial and custody
orders. In its memorandum of decision, the court found
that the plaintiff had obtained associate’s and bachelor’s
degrees in fashion in 2000. Although she had worked
in fashion prior to the marriage, she did not work in
that industry during the marriage and did not intend to
return to that industry. The plaintiff intended to pursue
master’s and doctorate degrees in clinical psychology
at the University of Albany, and she had been notified
that her application to that school had been approved.
She could afford the program, which would take six
years to obtain both degrees, if she were able to estab-
lish New York residency. The degrees obtained through
the program would provide the plaintiff with a greater
opportunity for employment and income.
  At the time of the dissolution, the plaintiff’s only
source of income was the pendente lite support
received from the defendant. Her financial affidavit
reflected liabilities of $167,200, including $165,360 in
fees owed to her counsel, $75,000 of which the defen-
dant had been ordered to pay pendente lite. At the time
of the dissolution, the defendant had paid $10,000 of
the pendente lite fees to the plaintiff’s attorney. The
plaintiff held bank accounts totaling $1360 and an IRA
with a balance of $7448. She previously had taken a
distribution of $37,000 from her IRA to pay legal fees.
  The parties owned a marital home located in New-
town. The title was held in both parties’ names. The
home was purchased in 2009 for $685,000. The defen-
dant had paid 20 percent of the purchase price in cash,
and the balance was paid by the defendant’s father as
a gift. At the time of dissolution, the home had a fair
market value of $575,000 and the equity was $575,000.
The parties also owned three vehicles. The plaintiff
owned, in her name alone, a 2007 Honda with equity
of $4000. The defendant owned, in his name alone, a
2016 Mazda CX9 with a value of $25,273 and a loan
balance of $25,273, and a 2016 Mazda CX5 with equity
of $16,860.2
   The defendant had obtained a bachelor’s degree in
engineering and mechanical industrial engineering in
Rio de Janeiro in 2003, and a master’s of business admin-
istration degree from the University of Chicago Booth
School of Business in 2013. From January, 2007 through
February, 2009, the defendant was employed by JP Mor-
gan Securities, Inc., as an analyst. From February, 2009
through August, 2011, the defendant was employed by
Syllogistic Management, LLC, which he founded and
managed. From July, 2013 through February, 2014, the
defendant worked as a research associate for Consumer
Edge Research, LLC. From March, 2014 through June,
2016, the defendant worked as a research associate for
CRT Capital Group (CRT), earning an annual base sal-
ary of $100,000 together with a discretionary bonus. In
2015, the defendant’s income from CRT was a salary
of $100,000 plus a $15,000 bonus. CRT ceased opera-
tions in June, 2016, and the defendant’s total 2016 gross
pay from CRT through that date was $80,063.83.
   From November, 2016 through the time of dissolu-
tion, the defendant worked for Accordion Partners
(Accordion) as a consultant. The defendant was first
employed by Accordion as an associate, and ‘‘his com-
pensation was at the rate of $4000 per week or $80 per
hour for his performance of services for the company.
On November 23, 2016, an addendum was entered into
with an employment contract to change $4000 per week
to $5000 and change his title from associate to vice
president to be effective as of November 30, 2017.’’ In
calendar year 2017, the defendant earned from Accor-
dion gross income of $133,934.20, which amounts to a
gross weekly income of $2575.
   Beginning January 1, 2018 through September 15,
2018, the defendant had earned from Accordion $30,604.
The court rejected as not credible the defendant’s claim
that he earned less in 2018 because Accordion afforded
him less opportunity to work. The court found that
other than various trips he took,3 the defendant had
offered no valid reason why he had not worked more
for Accordion in 2018. The court found that the defen-
dant had an annual earning capacity of $110,000. The
court also found that the income earned by the defen-
dant was never enough to pay all of the household
expenses and that the parties relied on the defendant’s
assets as well as gifts from the defendant’s father to
cover the shortfall. The court stated that the defendant
received dividend income and interest income from
Brazil that was not shown on many of his financial
affidavits.
  The court found that the defendant had total liabilities
of $128,655, including tax liabilities for the years 2016
and 2017, reflecting years where he had not yet filed
his income tax return, and the plaintiff’s counsel fees
in the pendente lite amount of $75,000, which he had
been ordered to pay. The court found that the defendant
held bank accounts totaling $6285 and assets consisting
of stocks, bonds and mutual funds with a value of
$116,725. The defendant also held $112,907 in retire-
ment accounts.
   The court found that, at the time the parties married,
the defendant held assets in Brazil with a fair market
value of $913,260. At the time of the dissolution, the
defendant retained certain of those premarital assets.
Specifically, he held $117,375 in Brazilian stocks,
mutual funds, and checking accounts. The defendant
also owned in Brazil an apartment with a value of
$96,691 and land with a value of $8190, both properties
he had inherited from his mother in 1990. The court also
found that the defendant owned a 25 percent interest
in an apartment in the Top Life Housing Complex in
Brazil, which proportional interest was valued at
$26,522. Although the defendant did not consider this
asset to be his own and he did not include it on his
financial affidavit, the court found that he did own such
an interest, citing evidence introduced at trial in the
form of the defendant’s 2007 Brazilian tax return affida-
vit listing the interest.
   The court issued the following support orders. It
ordered the defendant to pay $390 weekly in child sup-
port and 70 percent of unreimbursed medical and quali-
fied daycare costs.4 The court also ordered the defen-
dant to provide medical and dental insurance for the
parties’ children. With respect to alimony, the court
ordered the defendant to pay the plaintiff $600 weekly
until the death of either party, the remarriage of the
plaintiff, or six years from the date of the court’s memo-
randum of decision, whichever shall sooner occur.5 The
court stated that the provisions of General Statutes
§ 46b-86 (a) and (b) are applicable. The court further
provided that the term of alimony could not be
extended. The court found that the amount of alimony
it ordered was not sufficient to maintain permanently
the standard of living of the plaintiff at the level she
enjoyed during the marriage and stated that an increase
in income of the defendant will justify modification of
the alimony order.
  With respect to property division, the court assigned
to the plaintiff all of the rights, title and interest of the
defendant in the marital home, which the court ordered
the plaintiff to sell. The court ordered $200,000 from
the net proceeds of the sale to be distributed to the
defendant and the remainder of the net proceeds to be
distributed to the plaintiff. With respect to the parties’
vehicles, the court awarded the plaintiff the 2016 Mazda
CX9, and ordered the defendant to make the monthly
loan payments with respect to that vehicle. The plaintiff
was to pay the insurance, property tax, maintenance
and repairs on the 2016 Mazda CX9. The court awarded
the 2007 Honda to the plaintiff and the 2016 Mazda CX5
to the defendant.
   The court awarded the defendant all bank accounts
shown on his financial affidavit under category C and
all stocks, bonds, mutual funds and bond funds shown
on his financial affidavit under category D. The court
awarded the plaintiff all bank accounts shown on her
financial affidavit and the IRA shown on her financial
affidavit. The court ordered all retirement plans shown
on the defendant’s financial affidavit under category F
to be divided equally between the parties. The court
also ordered: ‘‘All of the defendant’s inheritances shown
on his financial affidavit in Brazil are awarded to the
defendant including his 25 percent interest in the Top
Life Housing complex that is not shown on his financial
affidavit.’’6 The court ordered that each party be respon-
sible for the liabilities listed on his or her financial
affidavit.
   With respect to custody, the court found that the
parties’ pendente lite July 19, 2018 custody and parent-
ing access plan was in the best interests of the children
with one exception. The court modified the relocation
provision of the plan to permit the plaintiff to ‘‘relocate
with the minor children to the state of New York pro-
vided it is not more than thirty-five . . . miles from
her current residence.’’ The defendant filed an appeal
from the court’s judgment, which was treated as an
amended appeal by this court.
   On March 20, 2019, the defendant filed a motion for
articulation, in which he requested that the court articu-
late, inter alia, the factual basis for its support and
alimony orders. On April 29, 2019, the court issued an
articulation, stating: ‘‘The court found that the defen-
dant has [an] earning capacity of $110,000 per year.
Under the child support guidelines, that amounts to a
net weekly income of $1286 after deducting all of the
guideline amounts including medical/hospital/dental
insurance premiums of $491. That results in a basic
child support obligation of $390 per week and a division
for unreimbursed medical [costs] with the defendant
paying 70 percent and the plaintiff paying 30 percent.
The support order was entered based on the defendant’s
earning capacity as found by the court and the child
support guidelines. The alimony order was entered con-
sidering the provisions of . . . § 46b-82.’’7 Additional
facts and procedural history will be set forth as neces-
sary.
   Before turning to the claims on appeal, we note the
applicable standard of review. ‘‘The well settled stan-
dard of review in domestic relations cases is that this
court will not disturb trial court orders unless the trial
court has abused its legal discretion or its findings have
no reasonable basis in the facts. . . . As has often been
explained, the foundation for this standard is that the
trial court is in a clearly advantageous position to assess
the personal factors significant to a domestic relations
case, such as demeanor and attitude of the parties at
the hearing. . . . The test is whether the court could
reasonably conclude as it did . . . indulging every pre-
sumption in its favor. . . . A trial court’s conclusions
are not erroneous unless they violate law, logic, or
reason or are inconsistent with the subordinate facts
in the finding. . . .
   ‘‘Review of a trial court’s exercise of its broad discre-
tion in domestic relations cases is limited to whether
that court correctly applied the law and whether it could
reasonably conclude as it did. . . . The trial court must
consider all relevant statutory criteria in a marital disso-
lution action but it does not have to make express
findings as to the applicability of each criteria. . . .
The trial court may place varying degrees of importance
on each criterion according to the factual circum-
stances of each case.’’ (Citation omitted; internal quota-
tion marks omitted.) Bevilacqua v. Bevilacqua, 201
Conn. App. 261, 265, 242 A.3d 542 (2020).
                             I
  The defendant’s first claim on appeal is that the
court’s support orders are excessive in that they leave
the defendant with only approximately 10 percent of
his net income to pay for his basic needs. We disagree
that the court’s support orders constituted an abuse of
discretion.
  The following additional procedural history and facts
are relevant to this claim on appeal. In its memorandum
of decision, the court found that the defendant had
an earning capacity of $110,000 annually,8 which, after
subtraction of the child support guideline deductions
including but not limited to medical, hospital, and dental
insurance premiums of $491, amounts to a net weekly
income of $1286. The court ordered the defendant to
pay the plaintiff $390 weekly in child support and $600
weekly in alimony. It also held the defendant responsi-
ble for the monthly loan payments on the 2016 Mazda
CX9 that it had awarded to the plaintiff, which payment
amounted to approximately $162 weekly.9 After sub-
tracting the support payments and vehicle loan payment
from his net weekly income, $134 remains, which
amounts to approximately 10 percent of his net weekly
income.
  Although the defendant does not challenge on appeal
the court’s orders regarding distribution of marital prop-
erty, such orders are relevant. The court awarded the
defendant $200,000 in proceeds from the sale of the
marital home; $6285 in bank accounts; stocks, bonds,
and mutual funds in the amount of $116,725; real estate
and property in Brazil worth $131,409; $56,454 from his
retirement accounts; and the 2016 Mazda CX5 valued
at $16,860. The defendant was ordered to pay $90,000
in attorney’s fees to the plaintiff’s counsel. The court
awarded the plaintiff $345,000 in equity in the marital
home, $8808 in banking and IRA accounts, $56,454 from
the defendant’s retirement accounts, the 2007 Honda
with equity of $4000, and the 2016 Mazda CX9 with a
value of $25,273. Taking all of the above into account,
the court ordered an essentially even distribution of
the marital property, with each party receiving assets
worth approximately $440,000.
   We next set forth relevant principles of law. Section
46b-82 (a) provides in relevant part: ‘‘At the time of
entering the decree, the Superior Court may order either
of the parties to pay alimony to the other, in addition
to or in lieu of an award pursuant to section 46b-81.
. . . In determining whether alimony shall be awarded,
and the duration and amount of the award, the court
shall consider the evidence presented by each party
and shall consider the length of the marriage, the causes
for the annulment, dissolution of the marriage or legal
separation, the age, health, station, occupation, amount
and sources of income, earning capacity, vocational
skills, education, employability, estate and needs of
each of the parties and the award, if any, which the
court may make pursuant to section 46b-81, and, in the
case of a parent to whom the custody of minor children
has been awarded, the desirability and feasibility of
such parent’s securing employment.’’ ‘‘Trial courts . . .
are afforded wide discretion in awarding alimony, pro-
vided that they consider all of the criteria enumerated
in . . . § 46b-82.’’ Greco v. Greco, 275 Conn. 348, 360,
880 A.2d 872 (2005). A party’s ‘‘ability to pay is a material
consideration in formulating financial awards.’’ Id., 361.
  In support of his claim that the trial court’s support
orders are excessive, the defendant relies on Valentine
v. Valentine, 149 Conn. App. 799, 800, 90 A.3d 300
(2014). In Valentine, the trial court found the defen-
dant’s net weekly income to be $957.52 and ordered
the defendant to pay $300 weekly in child support and
$300 weekly in periodic alimony for fourteen years. Id.,
805–806. It also ordered him to transfer his rights, title,
and interest in the marital home to the plaintiff, and
further ordered that he assume all future mortgage pay-
ments, costs, and fees associated with the property. Id.,
806. It also ordered the defendant to make several other
payments to satisfy prior outstanding court orders,
including $928 for child support, $16,200 for discovery
noncompliance, $10,800 for parenting education non-
compliance, $3250 for attorney’s fees, $31,992 for mort-
gage arrearage, and $2400 for outstanding utilities, for
total payments due in the amount of $65,570. Id. It
also ordered the defendant to pay $10,000 toward the
plaintiff’s attorney’s fees. Id. The court required the
defendant to maintain a $500,000 life insurance policy,
to provide health insurance for the plaintiff, to cover
62 percent of any uninsured medical expenses for the
parties’ two minor children, and to cover 50 percent of
costs associated with the minor children’s extracurricu-
lar activities. Id., 806–807. Significantly, the ‘‘court did
not identify any valuable assets that the defendant could
use to comply with its financial orders.’’ Id., 807. This
court determined that the court’s financial orders were
excessive, leaving the defendant with ‘‘little to no
income to sustain his basic welfare.’’ Id., 808.
   The defendant also relies on Greco v. Greco, supra,
275 Conn. 362–63. In Greco, the trial court awarded the
plaintiff 98.5 percent of the marital estate and ordered
the defendant to pay the plaintiff $710 weekly in alimony
and to maintain for the plaintiff’s benefit two substantial
insurance policies, which orders left the defendant with
an annual net income deficit. Id., 360–61. Our Supreme
Court held that the trial court’s financial orders consti-
tuted an abuse of discretion because, ‘‘[u]nder the trial
court’s order, the defendant was forced to the brink of
abject poverty by his obligations to pay the required
alimony and insurance premiums, and then stripped of
any means with which to pay them by the disproportion-
ate division of the marital assets.’’ Id., 363; see also
Pellow v. Pellow, 113 Conn. App. 122, 124, 129, 964
A.2d 1252 (2009) (periodic alimony award of $4500 per
month, which totaled more than $70,000 per year, was
abuse of discretion where it would consume more than
90 percent of obligor’s gross income, which trial court
found to be $78,796).
  We conclude that the facts of this case differ signifi-
cantly from the facts in Greco and Valentine. In the
present case, although the support and vehicle loan
payment orders leave the defendant with net income
of $134 weekly, which amounts to approximately 10
percent of his net weekly income, the support orders
are not excessive in light of the duration of such orders
and the assets awarded to the defendant in the dissolu-
tion. First, we note that the court ordered time limited
alimony and found that, in light of the facts and circum-
stances of the case, a six year period of alimony was
appropriate.10 The court further ordered that the term
of alimony could not be extended.
  Second, the defendant received substantial assets in
the dissolution, including $200,000 in proceeds from
the sale of the marital home; $6285 in bank accounts;
stocks, bonds, and mutual funds in the amount of
$116,725; real estate and property in Brazil worth
$131,409; $56,454 from his retirement accounts; and the
2016 Mazda CX5 valued at $16,860. Accordingly, the
present situation is unlike that in Greco and Valentine
because, here, the court awarded valuable assets from
the marital estate to the defendant, which assets he
could use to comply with the court’s support orders
and to sustain his basic welfare. The court expressly
recognized the parties’ history of using assets to meet
their expenses, stating that ‘‘[t]he income earned by the
defendant was never enough to pay all of the household
expenses.’’ Furthermore, unlike in Greco and Valentine,
the distribution of assets was essentially even, with
both parties receiving approximately 50 percent of the
marital property. On the basis of the foregoing, we
conclude that the support orders did not constitute an
abuse of discretion.
                            II
  We next address the defendant’s claim that the court
abused its discretion in entering a relocation order that
the parties did not request. Specifically, he contends
that the trial court improperly ‘‘unilaterally modified’’
language in the parties’ pendente lite parenting plan to
permit the plaintiff to relocate thirty-five miles from her
current residence, where the parenting plan permitted
relocation thirty-five miles from the other parent’s resi-
dence. We disagree that the court abused its discretion.
  The following additional facts and procedural history
are relevant to this claim on appeal. The parties had
entered into a pendente lite custody and parenting
access plan dated July 19, 2018. The pendente lite plan
provided joint legal and shared physical custody of the
parties’ children and designated the plaintiff as the pri-
mary residential parent. Article eleven of the plan dis-
cussed relocation and provided: ‘‘Neither party shall
relocate with the minor children outside the state of
Connecticut or more than thirty-five . . . miles from
the other parent’s residence, unless the parties agree
otherwise in writing. Each party shall provide the other
party with at least ninety . . . days advance notice of
their intention to relocate providing the proposed relo-
cation and the reason for said relocation. In the event
the parties do not reach an agreement, in writing, either
party may petition the court for a determination of
same; however, in no event shall either party relocate
until further order of the court.’’
   At trial, the plaintiff testified regarding her educa-
tional plans related to ensuring her long-term financial
stability. Specifically, she testified that she had been
accepted into a doctorate program in clinical psychol-
ogy at the University of Albany. In order to receive a
discounted tuition rate, the plaintiff maintained that she
would need to be a resident of the state of New York.
The plaintiff estimated that it would take her six years
to complete the doctorate program. On the basis of her
acceptance into the University of Albany program, the
plaintiff requested a modification to the relocation pro-
vision of the pendente lite parenting plan.
   In opening statements, the plaintiff’s counsel stated
that the plaintiff was requesting ‘‘that she be allowed
to reside within the radius allowed . . . within [the]
parenting plan; however, with one caveat. The radius
right now is thirty-five miles from . . . the parties’
residence in Newtown, Connecticut. She asks that it
be also within the state of New York . . . .’’ During
her testimony, the following exchange occurred
between the plaintiff’s counsel and the plaintiff:
  ‘‘Q. Are you asking the court to slightly modify this
plan?
  ‘‘A. Yes, I am.
  ‘‘Q. How so?
  ‘‘A. I would just like to keep the parenting plan as is
because I know that is important to the court and I
would—I live on the border of New York so I would
only ask that I would have an opportunity to relocate
within those thirty-five miles on the border so that I can
receive the tuition that this school offers and therefore
I would be the one driving to school and taking the,
you know, I would be taking the—I don’t know what
the word would be—the difficult driving time and not
. . . make any—alter anybody else’s schedule, basi-
cally.
  ‘‘Q. So you mentioned thirty-five miles. Is there a
relocation provision in this plan?
  ‘‘A. It says that there’s a radius of thirty-five miles
from our residence on this date.
  ‘‘Q. And it limits you from going outside of the state
of Connecticut; is that correct?
  ‘‘A. That’s correct.
                          ***
 ‘‘Q. [D]o you know where the defendant wants to
move?
  ‘‘A. Yes, I do.
  ‘‘Q. And where is that?
  ‘‘A. Old Greenwich, Connecticut.
  ‘‘Q. And giving his pending move to Greenwich
does—do you think New York makes sense for you?
  ‘‘A. Yes. Absolutely. It’s on the border.
  ‘‘Q. Might it be easier if the defendant was in Green-
wich and you were just across the border?
  ‘‘A. Yes, it would be.’’ (Emphasis added.)
   At trial, the defendant testified that he was ‘‘liv[ing]
at [his] father’s house temporarily’’ in Newtown. The
plaintiff entered into evidence an August 29, 2018 letter
from the defendant’s counsel to the plaintiff’s counsel
stating that the defendant intended to relocate within
thirty-five miles of the marital residence to Old Green-
wich. The letter cited greater employment opportunities
in the lower Fairfield County/New York City area than
the greater Danbury area and indicated that an exact
address would be provided to the plaintiff once a lease
agreement was finalized.
   While the plaintiff was testifying on cross-examina-
tion, the court clarified her request, stating: ‘‘But if I
understand your request, which I have not said I agree
or disagree with, as I understand your request was to
be able to move within the thirty-five miles called for
in the separation agreement, but you may have to cross
the state line in New York but within that thirty-five
mile radius. Is that correct?’’ The plaintiff confirmed
that the court’s understanding was correct.
   In its memorandum of decision, the court found that
the parties’ pendente lite July 19, 2018 custody and
parenting access plan was in the best interests of the
children with one exception. The court eliminated the
reference to ‘‘outside the state of Connecticut’’ and
ordered that ‘‘[t]he plaintiff has the right to relocate with
the minor children to the state of New York provided it
is not more than thirty-five . . . miles from her current
residence.’’11
   On appeal, the defendant argues that ‘‘the record did
not support the trial court’s conclusion that permitting
the plaintiff to relocate thirty-five miles from her current
residence, rather than the mutually agreed upon thirty-
five miles from the other parent’s residence, is in the
minor children’s best interests.’’ (Emphasis omitted.)
The defendant maintains that both parties made
‘‘pointed requests’’—with the plaintiff requesting that
the court remove the language prohibiting her from
relocating outside Connecticut and the defendant
requesting that the court retain that language. The
defendant states that the court ‘‘made no mention or
reference to the defendant’s residence or the ample
evidence in the record that he intends to relocate to Old
Greenwich.’’ (Emphasis omitted.) Thus, the defendant
contends that the court abused its discretion in deciding
a matter that was not put in issue by either party. He
further argues that the court’s order violated his right
to due process, ‘‘as it denied him any notice of the issue
and the opportunity to be heard on it.’’
  We first set forth applicable legal principles and our
standard of review. The authority of a trial court to
render custody, visitation and relocation orders is set
forth in General Statutes § 46b-56 (a), which provides
in relevant part that ‘‘[i]n any controversy before the
Superior Court as to the custody or care of minor chil-
dren . . . the court may make or modify any proper
order regarding the custody, care, education, visitation
and support of the children . . . .’’12 ‘‘[Section] 46b-56
(c) directs the court, when making any order regarding
the custody, care, education, visitation and support of
children, to ‘consider the best interests of the child,
and in doing so may consider, but shall not be limited
to, one or more of [sixteen enumerated] factors. . . .
The court is not required to assign any weight to any
of the factors that it considers.’ ’’ Noonan v. Noonan,
122 Conn. App. 184, 189, 998 A.2d 231, cert. denied, 298
Conn. 928, 5 A.3d 490 (2010).
   ‘‘Our standard of review of a trial court’s decision
regarding custody, visitation and relocation orders is
one of abuse of discretion. . . . [I]n a dissolution pro-
ceeding the trial court’s decision on the matter of cus-
tody is committed to the exercise of its sound discretion
and its decision cannot be overridden unless an abuse
of that discretion is clear. . . . The controlling princi-
ple in a determination respecting custody is that the
court shall be guided by the best interests of the child.
. . . In determining what is in the best interests of the
child, the court is vested with a broad discretion. . . .
[T]he authority to exercise the judicial discretion under
the circumstances revealed by the finding is not con-
ferred upon this court, but upon the trial court, and
. . . we are not privileged to usurp that authority or
to substitute ourselves for the trial court. . . . A mere
difference of opinion or judgment cannot justify our
intervention. Nothing short of a conviction that the
action of the trial court is one which discloses a clear
abuse of discretion can warrant our interference. . . .
   ‘‘The trial court has the opportunity to view the par-
ties [firsthand] and is therefore in the best position
to assess the circumstances surrounding a dissolution
action, in which such personal factors as the demeanor
and attitude of the parties are so significant. . . .
[E]very reasonable presumption should be given in
favor of the correctness of [the trial court’s] action. . . .
We are limited in our review to determining whether
the trial court abused its broad discretion to award
custody based upon the best interests of the child as
reasonably supported by the evidence.’’ (Citations omit-
ted; internal quotation marks omitted.) Ford v. Ford,
68 Conn. App. 173, 187–88, 789 A.2d 1104, cert. denied,
260 Conn. 910, 796 A.2d 556 (2002).
   In the present case, the court determined that it was
in the best interests of the parties’ children for the
plaintiff to be permitted to relocate just over the New
York border, where she could establish residency and
thus afford to pursue the doctorate program to which
she had applied and been accepted. The court expressly
found that this professional degree, which would take
six years to complete, would provide the plaintiff a
necessary opportunity for meaningful employment and
income. Relatedly, as the court’s alimony award was
time limited, terminating after six years, there was a
need for the court to craft an order reasonably assuring
a plan for self-sufficiency at the expiration of those six
years. The court retained the parents’ acknowledge-
ment, expressed in their pendente lite agreement, that
a maximum of thirty-five miles between their homes
was in the best interest of their children. The court
reasonably and logically tethered that distance limit to
the plaintiff’s current home in Newtown, as she was
the party, during the dissolution hearing, seeking the
court’s permission to relocate. Accordingly, we are not
persuaded that the court abused its discretion or
deprived the defendant of due process.13 Moreover, with
respect to potential future residential relocations, we
do not read the court’s order as deviating from the
parties’ expressed belief and agreement that it is in the
best interest of their children that the parties live within
thirty-five miles of each other unless agreed otherwise
in writing.
                            III
  Lastly, we address the defendant’s claim that the
amount of the attorney’s fees awarded reflected an
abuse of the court’s discretion. We disagree.
   The following additional procedural history is rele-
vant to this claim on appeal. On October 13, 2017, the
plaintiff filed a motion for attorney’s fees pendente lite.
The court, Eschuk, J., held a hearing on this motion on
February 5 and May 31, 2018. Both parties filed financial
affidavits and testified. The plaintiff’s counsel, Attorney
Danielle Edwards, submitted two affidavits of attor-
ney’s fees, one dated December 12, 2017, and another
dated January 3, 2018. At the hearing on May 31, 2018,
Attorney Edwards was cross-examined by the defen-
dant’s counsel as to her representation of the plaintiff.
Attorney Edwards testified that the matter was origi-
nated by Attorney Paul Tusch, who was the supervising
attorney. Attorney Edwards testified regarding her rep-
resentation of the plaintiff in the temporary restraining
order proceeding in September, 2017, for which the
plaintiff was billed a total of $22,886.25. Attorney
Edwards, who previously had not conducted a
restraining order hearing, worked 68.5 hours on the
matter, for which the client was billed $20,550, and
Attorney Tusch spent four hours, for which the client
was billed $2300.14 With respect to the dissolution,
Edwards testified, in response to questions from the
defendant’s counsel, regarding billing entries for confer-
ences with other attorneys at her firm.
   The defendant entered into evidence billing records
of his attorney, Jill H. O’Connor, from September, 2017
through April, 2018. The total amount billed was
$60,521.10, which included representation for the
restraining order proceeding and dissolution proceed-
ings. In closing argument on the fee request, the defen-
dant’s counsel argued, inter alia, that the fees requested
were excessive and unreasonable because Attorney
Edwards was inexperienced in family law and ‘‘a lot of
the time’’ was spent being mentored by other attorneys
in the firm. The defendant’s counsel also argued that
the fees should be equalized. Specifically, she con-
tended that because the defendant had paid approxi-
mately $60,000 in attorney’s fees, any award of attor-
ney’s fees to the plaintiff’s counsel should be limited
to the difference between the $60,000 the defendant
had paid his attorney and the amount the plaintiff
already had paid her attorney.
   On May 31, 2018, the court issued an order in which
it found no ‘‘egregious misconduct by either party, not-
withstanding the lengthy temporary restraining order
hearing.’’ It found that the plaintiff had a right to have
an attorney represent her in this case, and that she
‘‘does not have enormous assets with which to pay
her attorney.’’ It found that the plaintiff had selected
Attorney Edwards, who, at the time, had one of the
lowest hourly billing rates at the Cacace, Tusch, & San-
tagata law firm. The court found that it was ‘‘not
unusual’’ for more experienced attorneys at the law
firm to mentor Attorney Edwards ‘‘given her experience
as a practicing attorney at the time.’’ As to the requested
fees of $82,151.09, the court found that some of the
fees charged by more senior partners at the law firm
were excessive. It further found that although the plain-
tiff’s attorney’s fees ‘‘are not easy to pay,’’ the defendant
has the assets to do so.
  On the basis of these findings, the court adjusted the
fees charged by more senior attorneys at the law firm
and reduced the requested sum of $82,151.09 to
$75,000.15 It then ordered the defendant to pay the
$75,000 by June 30, 2018.
   On appeal, the defendant claims that the fees ordered
were unreasonable because Attorney Edwards was
inexperienced in restraining order applications, and her
inexperience was ‘‘reflected in the significant disparity
between the hours billed by [the] plaintiff’s counsel
versus the hours billed by defense counsel.’’ Acknowl-
edging that the court ‘‘reduced a handful of the billing
entries from other partners who had assisted’’ Attorney
Edwards, the defendant contends that the court should
have reduced Edwards’ own entries, which he main-
tains were excessive and unreasonable. We disagree
that the court abused its discretion.
   ‘‘When making an order for the payment of attorney’s
fees, the court must consider factors that are essentially
the same as those that must be considered when award-
ing alimony. . . . [General Statutes §] 46b-62 governs
the award of attorney’s fees in dissolution proceedings
and provides that the court may order either spouse
. . . to pay the reasonable attorney’s fees of the other
in accordance with their respective financial abilities
and the criteria set forth in [§] 46b-82. . . . This reason-
ableness requirement balances the needs of the obligee
spouse with the obligor spouse’s right to be protected
from excessive fee awards. . . .
   ‘‘Courts ordinarily award counsel fees in divorce
cases so that a party . . . may not be deprived of [his
or] her rights because of lack of funds. . . . Where,
because of other orders, both parties are financially
able to pay their own counsel fees they should be per-
mitted to do so. . . . An exception to the rule . . . is
that an award of attorney’s fees is justified even where
both parties are financially able to pay their own fees
if the failure to make an award would undermine its
prior financial orders . . . . Whether to allow counsel
fees [under §§ 46b-62 and 46b-82], and if so in what
amount, calls for the exercise of judicial discretion.
. . . An abuse of discretion in granting counsel fees
will be found only if [an appellate court] determines
that the trial court could not reasonably have concluded
as it did.’’ (Citations omitted; internal quotation marks
omitted.) Lynch v. Lynch, 153 Conn. App. 208, 246–47,
100 A.3d 968 (2014), cert. denied, 315 Conn. 923, 108
A.3d 1124, cert. denied, 577 U.S. 839, 136 S. Ct. 68, 193
L. Ed. 2d 66 (2015).
   ‘‘Courts have a general knowledge of what would be
a reasonable attorney’s fee for services which are fairly
stated and described. . . . [C]ourts may rely on their
general knowledge of what has occurred at the proceed-
ings before them to supply evidence in support of an
award of attorney’s fees. . . . The court [is] in a posi-
tion to evaluate the complexity of the issues presented
and the skill with which counsel had dealt with these
issues. . . . While the decision as to the liability for
payment of such fees can be made in the absence of
any evidence of the cost of the work performed . . .
the dollar amount of such an award must be determined
to be reasonable after an appropriate evidentiary show-
ing.’’ (Citations omitted; emphasis omitted; internal
quotation marks omitted.) Panganiban v. Panganiban,
54 Conn. App. 634, 644, 736 A.2d 190, cert. denied, 251
Conn. 920, 742 A.2d 359 (1999).16
   In the present case, the court had before it robust
evidence from which to determine the reasonableness
of the fees. Specifically, during the hearing on the plain-
tiff’s motion for attorney’s fees, Attorney Edwards testi-
fied as to the services she rendered, her level of experi-
ence, and her consultation with other attorneys at her
firm. Moreover, the plaintiff’s attorney submitted two
fee affidavits with attached billing records.
   The defendant’s central challenge to the attorney’s
fees award is that the court should have reduced Attor-
ney Edwards’ billing entries on the basis that her alleged
inexperience resulted in excessive billing. In making
its award, the court justifiably considered the services
rendered by the plaintiff’s counsel and her skill level and
corresponding billing rate. In fact, the court remarked
during the hearing that, although a more experienced
attorney would take less time to perform a task, the
hourly rate of such attorney would be higher. The court
further remarked that ‘‘while it might be that [the plain-
tiff] could have gotten a cheaper firm of attorneys, it
is a good firm, and she’s entitled within reason to select
a competent firm that she feels comfortable with. She
selected or had selected for her probably the lowest
fee earner amongst those qualified as attorneys. That
being the case, it is not inappropriate for the firm to
have mentored Attorney Edwards to some extent.’’ The
court then determined that certain billing entries by
partners of the firm were excessive, and identified on
the record examples of entries it was reducing. Overall,
the court reduced the fees requested by approximately
$7000. Considering the foregoing, we conclude that the
court appropriately considered Attorney Edwards’
experience in assessing the reasonableness of the fee
request and that its resulting award was not an abuse
of its discretion.
   The judgment is affirmed.
   In this opinion the other judges concurred.
   * In accordance with federal law; see 18 U.S.C. § 2265 (d) (3) (2018); we
decline to identify any party protected or sought to be protected under a
protective order or a restraining order that was issued or applied for, or
others through whom that party’s identity may be ascertained.
   1
     The defendant appealed from the court’s pendente lite attorney’s fee
order on June 20, 2018. Following the court’s November 30, 2018 judgment
dissolving the parties’ marriage, the defendant filed a second appeal, which
was treated as an amended appeal by this court.
   2
     Although the defendant previously had included the 2016 Mazda CX5
on his financial affidavits, the defendant’s September 18, 2018 financial
affidavit did not include that vehicle. The court rejected as not credible the
defendant’s claim that the vehicle, although titled in his name, was owned
by his father.
   3
     The defendant took five trips in 2018. The trial court found: ‘‘On April
10, 2018, the defendant flew from JFK to Sao Paulo to attend a wedding of
a friend. The total airfare was $975.08. On June 5, 2018, the defendant flew
from JFK to Panama City and on to Rio de Janeiro returning on June 12,
2018. The total cost of the airfare was $979.49. The reason for the trip was
to spend his fortieth birthday in Brazil with friends. On June 23, 2018, the
defendant flew from Newark Liberty International Airport to Frankfurt and
on to Budapest. He returned from Budapest on July 5, 2018. The total fare
was $2114.31. The reason for the trip was to take a vacation.
   ‘‘On August 13, 2018, the defendant flew from Newark Airport to Berlin,
Germany and returned on August 21, 2018. The purpose of the flight was
to attend his brother’s wedding. The cost of the flight was $2614.28 for two
people since he took his daughter . . . with him. He also spent $300 to
$400 for a wedding present for his brother. On August 31, 2018, the defendant
flew from Hartford, Connecticut to San Francisco returning on September
3, 2018. The cost of the airfare was $320 plus the hotel expense of $706.02.
The purpose of the flight was to attend a wedding of a friend. During the
period of time that the defendant went on various vacations, he was not
able to do any work for his employer.’’
   4
     The court found that, under the child support guidelines, the presumptive
support amount based on the defendant’s financial affidavit of September
18, 2018, would be $9 per week and 89 percent of unreimbursed medical
and qualified daycare costs. The court found that application of the guide-
lines would be inappropriate and inequitable and invoked the defendant’s
earning capacity as a deviation criterion.
   5
     The court noted the following gifts from the defendant’s father: $548,000
for the purchase of the marital home, $35,200 on October 23, 2015, to
purchase the 2016 Mazda CX5, $50,000 on May 3, 2017, for the defendant’s
birthday, $700 on October 16, 2015, $22,824 on April 27, 2016, and payment
of the defendant’s cost to attend the University of Chicago Booth School
of Business in 2013, and the living expenses of the parties while he attended
that school between 2011 and 2013. The court determined that such gifts
were not received on a regular basis during the marriage and, therefore, it
did not include the gifts in determining alimony.
   6
     In her appellate brief, the plaintiff argues that the court’s award to the
defendant of ‘‘all of the defendant’s inheritances shown on his financial
affidavit in Brazil,’’ is an award of ‘‘the myriad Brazilian assets’’ identified
in the defendant’s 2007 Brazilian tax return affidavit, a document introduced
into evidence at trial. The defendant responds that ‘‘the plaintiff seemingly
misinterprets the phrase ‘financial affidavit’ in the property order to mean
the defendant’s 2007 Brazilian tax return affidavit . . . rather than the defen-
dant’s September 18, 2018 financial affidavit.’’ We agree with the defendant
that the plaintiff misconstrues the court’s language, and we reject the plain-
tiff’s argument that the court awarded the defendant additional unspecified
Brazilian assets included in the defendant’s 2007 Brazilian tax return affidavit
but not reflected in his financial affidavit.
   7
     The defendant also requested, inter alia, that the court articulate its
decision to divide the parties’ marital assets approximately equally, despite
the defendant’s premarital contribution of his Brazilian assets and his father’s
contribution to the purchase of the marital home. With respect to the division
of assets, the court stated: ‘‘In dividing the parties’ marital assets, the court
considered the defendant’s Brazilian assets and his father’s contribution to
the purchase of the marital property. The court considered all of the provi-
sions of General Statutes § 46b-81 (c) regarding the issue of property division.
The defendant’s premarital contribution of his Brazilian assets and his
father’s contribution to the purchase of the marital property were provisions
that the court considered in dividing the marital property.’’
   By motion dated May 20, 2019, the plaintiff sought articulation regarding
the attorney’s fees orders, and the court issued its articulation on June
4, 2019.
   8
     At trial, the plaintiff requested that the court assign an earning capacity
to the defendant of $140,000, and the defendant submitted that his earning
capacity was $80,000. Neither party challenges on appeal the court’s assign-
ment of an earning capacity of $110,000.
   9
     In his September 18, 2018 financial affidavit, the defendant stated that
the loan payment on the 2016 Mazda CX9 was $182 weekly, while the plaintiff
stated on her financial affidavit that the loan payment was $162 weekly.
The trial court did not make a finding regarding the weekly loan payment
on the vehicle. Although the defendant represented in his principal brief on
appeal that the loan payment constituted $182 weekly, he stated in his reply
brief that ‘‘[t]his discrepancy is not crucial to the defendant’s argument on
appeal and, therefore, the defendant will use the plaintiff’s calculations of
$162 for purposes of this reply brief.’’ At oral argument before this court,
the defendant’s counsel stated that the defendant was willing to accept the
$162 amount listed on the plaintiff’s financial affidavit.
   10
      The court has the discretion to structure its alimony award such that
the recipient of the support has the opportunity to obtain the skills needed
to achieve a standard of living outside the marriage that was enjoyed during
the marriage. ‘‘[R]ehabilitative alimony, or time limited alimony, is alimony
that is awarded primarily for the purpose of allowing the spouse who receives
it to obtain further education, training, or other skills necessary to attain
self-sufficiency.’’ Bornemann v. Bornemann, 245 Conn. 508, 539, 752 A.2d
978 (1998).
   11
      The court ordered restrictively ‘‘as long as the defendant is a resident
of Connecticut that the plaintiff not file any motion in the state of New
York having to do with custody and visitation. This includes a motion for
protective order and restraining order. She is not to allow anyone to file
any motions on behalf of the children.’’ The court stated that this order was
‘‘not stayed in the event of an appeal.’’
   12
      Subsection (b) further provides: ‘‘In making or modifying any order as
provided in subsection (a) of this section, the rights and responsibilities of
both parents shall be considered and the court shall enter orders accordingly
that serve the best interests of the child and provide the child with the
active and consistent involvement of both parents commensurate with their
abilities and interests. Such orders may include, but shall not be limited to:
(1) Approval of a parental responsibility plan agreed to by the parents
pursuant to section 46b-56a; (2) the award of joint parental responsibility
of a minor child to both parents, which shall include (A) provisions for
residential arrangements with each parent in accordance with the needs of
the child and the parents, and (B) provisions for consultation between the
parents and for the making of major decisions regarding the child’s health,
education and religious upbringing; (3) the award of sole custody to one
parent with appropriate parenting time for the noncustodial parent where
sole custody is in the best interests of the child; or (4) any other custody
arrangements as the court may determine to be in the best interests of the
child.’’ General Statutes § 46b-56 (b).
   Subsection (c) provides: ‘‘In making or modifying any order as provided
in subsections (a) and (b) of this section, the court shall consider the best
interests of the child, and in doing so may consider, but shall not be limited
to, one or more of the following factors: (1) The temperament and develop-
mental needs of the child; (2) the capacity and the disposition of the parents
to understand and meet the needs of the child; (3) any relevant and material
information obtained from the child, including the informed preferences of
the child; (4) the wishes of the child’s parents as to custody; (5) the past
and current interaction and relationship of the child with each parent, the
child’s siblings and any other person who may significantly affect the best
interests of the child; (6) the willingness and ability of each parent to
facilitate and encourage such continuing parent-child relationship between
the child and the other parent as is appropriate, including compliance with
any court orders; (7) any manipulation by or coercive behavior of the parents
in an effort to involve the child in the parents’ dispute; (8) the ability of
each parent to be actively involved in the life of the child; (9) the child’s
adjustment to his or her home, school and community environments; (10)
the length of time that the child has lived in a stable and satisfactory
environment and the desirability of maintaining continuity in such environ-
ment, provided the court may consider favorably a parent who voluntarily
leaves the child’s family home pendente lite in order to alleviate stress in the
household; (11) the stability of the child’s existing or proposed residences,
or both; (12) the mental and physical health of all individuals involved,
except that a disability of a proposed custodial parent or other party, in
and of itself, shall not be determinative of custody unless the proposed
custodial arrangement is not in the best interests of the child; (13) the child’s
cultural background; (14) the effect on the child of the actions of an abuser,
if any domestic violence has occurred between the parents or between a
parent and another individual or the child; (15) whether the child or a sibling
of the child has been abused or neglected, as defined respectively in section
46b-120; and (16) whether the party satisfactorily completed participation
in a parenting education program established pursuant to section 46b-69b.
The court is not required to assign any weight to any of the factors that it
considers, but shall articulate the basis for its decision.’’ General Statutes
§ 46b-56 (c).
   13
      The defendant relies on the proposition that, ‘‘[i]n exercising its statutory
authority to inquire into the best interests of the child, the court cannot sua
sponte decide a matter that has not been put in issue, either by the parties
or by the court itself. Rather, it must . . . exercise that authority in a manner
consistent with the due process requirements of fair notice and reasonable
opportunity to be heard.’’ (Internal quotation marks omitted.) Petrov v.
Gueorguieva, 167 Conn. App. 505, 515, 146 A.3d 26 (2016); see id., 518 (trial
court’s finding that start of school, which was not pleaded specifically in
plaintiff’s motion to modify custody, constituted material change in circum-
stances technically was improper). The defendant cites Strohmeyer v. Stroh-
meyer, 183 Conn. 353, 354–56, 439 A.2d 367 (1981), in which our Supreme
Court concluded that the trial court erred in awarding the parties joint
custody of the minor child, where the defendant did not contest in his
pleadings or at trial the plaintiff’s request for sole custody and the court
stated at the end of trial that it would give sole custody to the plaintiff.
   We conclude that the concerns in Strohmeyer, where the court awarded
joint custody without a hearing on that issue, are not implicated here.
   14
      When questioned as to whether Attorney Tusch was training or advising
her on the restraining order matter, Attorney Edwards testified that Attorney
Tusch ‘‘wrote off time that might have fallen in the training category,’’
however, she later testified that she did not know how much time he wrote
off. With respect to advising, Attorney Edwards testified that ‘‘all of the
time I spent with him was relevant to making sure that our case strategy
was on point and being carried out at all times the way that was best for
the client.’’
   15
      The court also explained its reduction during the hearing, stating:
‘‘[W]hile it might be that [the plaintiff] could have gotten a cheaper firm of
attorneys, it is a good firm, and she’s entitled within reason to select a
competent firm that she feels comfortable with. She selected or had selected
for her probably the lowest fee earner amongst those qualified as attorneys.
That being the case, it is not inappropriate for the firm to have mentored
Attorney Edwards to some extent. The extent, however, to which the mentor-
ship took place should be something that is taken into consideration by the
court. So, in going through the requested fees, I have reduced some of the
fees charged by Attorney Tusch. Attorney Tusch is the—a senior partner,
I believe, in the firm of Cacace, Tusch, and Santagata. His billing rate is
specified to be $575 an hour. Attorney Malone, also a partner, was charging
at $375 an hour. . . . I’m going to pick a couple of—of examples rather
than going through this bill one by one. But for example on November 1st,
2017, I have reduced the amount charged by Attorney Tusch on October
2nd for . . . preparation for attending a hearing short calendar regarding
temporary financial support, outside conference with counsel, meeting with
Attorney Edwards, and the like from $4082 to $2130. I have made similar
adjustments. For example, on October 13th there was a telephone confer-
ence followed up by office conferences with Attorney Tusch and Ms. Malone
concerning [a] proposed visitation psychologist. Now while it might be
entirely appropriate for the partners to mentor Attorney Edwards, the
amount of $690 seems to the court to be a little excessive.’’
   16
      Rule 1.5 (a) of the Rules of Professional Conduct provides: ‘‘A lawyer
shall not make an agreement for, charge, or collect an unreasonable fee or
an unreasonable amount for expenses. The factors to be considered in
determining the reasonableness of a fee include the following: (1) The time
and labor required, the novelty and difficulty of the questions involved, and
the skill requisite to perform the legal service properly; (2) The likelihood,
if made known to the client, that the acceptance of the particular employment
will preclude other employment by the lawyer; (3) The fee customarily
charged in the locality for similar legal services; (4) The amount involved
and the results obtained; (5) The time limitations imposed by the client or
by the circumstances; (6) The nature and length of the professional relation-
ship with the client; (7) The experience, reputation, and ability of the lawyer
or lawyers performing the services; and (8) Whether the fee is fixed or
contingent.’’